March 6, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals

                            BILLY JOE WYATT, Appellant


NO. 14-10-01222-CR                       V.
NO. 14-11-00006-CR
NO. 14-11-00007-CR
                          THE STATE OF TEXAS, Appellee
                              ____________________

      This cause was heard on the transcript of the record of the court below. The
record reveals error in the judgment.         We therefore order that the judgment be
REVERSED, the indictment be DISMISSED, the appellant be ACQUITTED, and this
decision be certified below for observance.